DETAILED ACTION
	This rejection is in response to Amendments filed on 12/17/2021.
	Claims 1-14 and 21-25 are currently pending and have been examined.
	Claims 15-20 cancelled.
	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 11, filed 12/17/2021, with respect to 35 U.S.C. 112(b) have been fully considered and are persuasive.  The 35 U.S.C. 112(b) has been withdrawn. 
Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive. 
With respect to applicant’s arguments on page 11-12 of remarks filed on 12/17/2021 that the amendments overcome 35 U.S.C. 101, Examiner respectfully disagrees.
Examiner acknowledges that paragraph [0015] of applicant’s specification recites an improvement to technology regarding preventing large spikes in bandwidth and computer resources that to aide in overcoming the 35 U.S.C 101 by “generating an optimized cost estimate on behalf of the seller, and preventing the seller from viewing competing cost estimates”. However, the current claim language does not reflect both generating the cost estimate and preventing seller from viewing competing cost estimates. Examiner recommends amending claims to reflect “preventing the seller from viewing competing cost estimates” in order to recite the technical improvement to the invention in the claim language which makes it less likely to receive an inundation of bids that increases efficiency and resource allocation.  
With respect to applicant’s arguments on pages 12-13 of remarks filed 12/17/2021 regarding the previous anticipation rejection that Sinsheimer teaches away from the claims, Examiner respectfully disagrees.

With respect to applicant’s arguments on pages 13-14 of remarks filed 12/17/2021 that Sinsheimer does not teach “generating a ranking of the one or more users including the second user based at least in part on the response data and historical data associated with the second user,” Examiner respectfully disagrees.
Sinsheimer teaches “generating a ranking of the one or more users including the second user based at least in part on the response data and historical data associated with the second user.” Sinsheimer teaches generating a rating parameter to rate sellers which is based on a seller’s history such as ratings of sellers by buyers as well as website rating and blog commentary and a seller’s rating is a factor used to alert buyers about deals.  (Sinsheimer, [0037]; [0035]; [0078]; [0144]; [0166]; [0033]; [0024])

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 and 21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 1, 8, and 21 recite “each cost estimate of the number of cost estimates….and private to a particular user of the one or more users,” however the specification is silent with respect to each cost estimate private to a particular user. The term “private” is not even recited in the specification. It is unclear how the cost estimate is private to a particular user when paragraph [0035] of applicant’s specification states the opposite that “the cost estimate generation component 126 may generate cost to provide to the one or more seller(s) 104.” Appropriate clarification or correction is required. 



Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is insufficient antecedent basis for the following limitations in 
Claim 1 recites “cause the one or more processors to perform operations to reduce spikes in bandwidth and network resource consumption”
Claim 4 recites “a first cost estimate” and “a second cost estimate”
Claim 21 recites “the cost estimate customized for and private to the second user”
All dependent claims inherit the same deficiencies as independent claims. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 and 21-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more.  
            Under step 1 of the 2019 PEG, it must be considered whether the
claims are directed to one of the four statutory classes of invention. In the instant case,
Claims 1-7 are directed to a system and claims 8-14 and 21-25 are directed to methods each of which falls within one of the four statutory categories of inventions (process/apparatus).
            Under revised step 2A (prong 1) of the 2019 PEG, it must be considered whether the claims are “directed to” an abstract idea by referring to the groupings of subject matter.  Under the 2019 PEG, certain methods of organizing human activity include fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Regarding representative independent claim 1, the claim sets forth a system for
negotiating costs estimates between parties, in the following limitations:
 receiving, from a first user, a request for fulfillment; 
determining, based at least in part on the request, a number of cost estimates that may be accepted from one or more users capable of fulfilling the request, each cost estimate of the number of cost estimates customized for and private to a particular user of the one or more users, at least a first cost estimate of the number of cost estimates different from a second cost estimate of the number of cost estimates; 
receiving, from a second user, response data indicating an acceptance or a modification of a cost estimate associated with the second user; 
generating a ranking of the one or more users including the second user based at least in part on the response data and historical data associated with the second user; 
determining whether the number of cost estimates has been satisfied; and 
in response to determining that the number of cost estimates has been satisfied, providing the cost estimate and the ranking to the first user.
The above-recited limitations set forth an arrangement for negotiating costs estimates between a first user and second user. This arrangement amounts to certain methods of organizing human activity such as fundamental economic practices of negotiating cost estimates between a first and second user by receiving a fulfillment request, determining cost estimates, receiving a response from a second user, generating a ranking, and providing cost estimates to first user. Such concepts have been considered ineligible certain methods of organizing human activity by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).
The revised Step 2A (prong 2) of the 2019 PEG, is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. 
In this instance, the claims recite the additional elements such as:
a system for reducing spikes in bandwidth and network resource consumption associated with hosting an auction comprising: one or more processors; and computer-readable media storing first computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations to reduce spikes in bandwidth and network resource consumption, the operations comprising: …(1); 
first user device (21, 23, 25)
second user device (21-25)
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In addition, the recitations above are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond 
Independent claims and all dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. For example, independent claims and all dependent claims are directed to the abstract idea itself and do not amount to an integration according to any one of the considerations above.
Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
a system for reducing spikes in bandwidth and network resource consumption associated with hosting an auction comprising: one or more processors; and computer-readable media storing first computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations to reduce spikes in bandwidth and network resource consumption, the operations comprising: …(1); 
first user device (21, 23, 25)
second user device (21-25)
These additional limitations, including the limitations in the independent claims and dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 
Furthermore, it has been held that generic computing components, receiving or transmitting data over a network, performing repetitive calculations, electronic recordkeeping, storing and receiving information in memory, are well-understood, routine, and conventional activities (see MPEP 2106.05(d)). Therefore, the claims lack one or more limitations which amount to an inventive concept in the claims.
For these reasons, the claims are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 8-11, 13-14, 21-22, and 24 are rejected under 35 U.S.C. 103 as unpatentable over Sinsheimer et al. (US Pub. No. 20120310764 A1, hereinafter “Sinsheimer”) in view of Rubinstein et al. (US Pub. No.  20190066163 A1, hereinafter “Rubinstein”).

Regarding claim 1
Sinsheimer teaches a system… associated with hosting an auction comprising: one or more processors; and computer-readable media storing first computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations… comprising (Sinsheimer, [0042]: devices; [0083]: computer): 
receiving, from a first user, a request for fulfillment (Sinsheimer, [0081]: receive buyer’s proposed deal to buy good; [0024]: proposed deal includes price); 
determining, based at least in part on the request, a number of cost estimates that may be accepted from one or more users capable of fulfilling the request, each cost estimate of the number of cost estimates customized for and private to a particular user of the one or more users, at least a first cost estimate of the number of cost estimates different from a second cost estimate of the number of cost estimates (Sinsheimer, [0142]: matches the purchasing pool to sellers  who carry the products or provide the services of interest to that purchasing pool; [0145]: multiple sellers bid; [0182]: seller that matches buyer’s deal requirements joins purchasing pool; [0055]: predefined set of sellers able to bid; [0191]: seller communicates via private messaging service to negotiate; [0190]: the static bids may differentiate themselves by offering different items or different deal combinations; [0064]:  multiple static bids; [0078]: top three seller bids; [0154]: deal list is preferably customized for different user; [0161]: a deal could also be for items that would be provided by different sellers; [0186]: custom parameters; [0024]: price; [0048]); 
receiving, from a second user, response data indicating an acceptance or a modification of a cost estimate associated with the second user  (Sinsheimer, [0081]: receiving seller acceptance of proposed deal; [0061]: seller accepts all criteria of buyers deal; [0192]: seller bid or reject deal; [0024]: price); 
generating a ranking of the one or more users including the second user based at least in part on the response data and historical data associated with the 
determining whether the number of cost estimates has been satisfied; and in response to determining that the number of cost estimates has been satisfied, providing the cost estimate and the ranking to the first user (Sinsheimer, [0166]: rating would be recorded on the seller or buyer's account, and their average rating may affect the degree to which deals they initiate are prioritized on other users' deal lists; [0029]: buyer is deal initiator; [0078]: deal initiator may be presented with the top three seller bids that meet the deal specifications and select winning bid; [0024]).  
Sinsheimer teaches hosting an auction but does not explicitly teach: 
a system for reducing spikes in bandwidth and network resource consumption and … the one or more processors to perform operations to reduce spikes in bandwidth and network resource consumption.
However, Rubinstein teaches that it is known to include:
 a system for reducing spikes in bandwidth and network resource consumption and … the one or more processors to perform operations to reduce spikes in bandwidth and network resource consumption (Rubinstein, [0026]: reduce number of bids resulting in consuming less bandwidth and processing resources which improves browser performance).

 


Regarding claim 2 
Sinsheimer and Rubinstein teach the system of claim 1, wherein the ranking is based at least in part on data includes at least one of historical price data, user data, market data, or data associated with the request (Sinsheimer, [0140]: purchase history, contact info, deal info; [0035]: seller rated based on history).  


Regarding claim 3 
Sinsheimer and Rubinstein teach the system of claim 1, the operations further comprising: receiving, from the first user, a selection of the second user, the selection indicating that the second user has been chosen to fulfill the request; and sending an indication of the selection to the second user (Sinsheimer, [0029]: buyer is deal initiator; [0078]: deal initiator may be presented with the top three seller bids that meet the deal specifications and select winning bid; [0212]: a winning bidder gets an alert (e.g. email)). 
 


Regarding claim 8 and 21
Sinsheimer teaches a computer-implemented method …associated with hosting an auction comprising (Sinsheimer, [0081]: method): 
receiving, from a first user, a request for a product (Sinsheimer, [0081]: receive buyer’s proposed deal to buy good; [0024]: proposed deal includes price); 
receiving a response from a second user to fulfill the request; accessing data associated with the request; generating, based at least in part on the data associated with the request, a cost estimate associated with the second user, the cost estimate including a cost for the second user to fulfill the request, the cost estimate customized for and private to the second user (Sinsheimer, [0063]: auction bidding occurs; [0142]: matches the purchasing pool to sellers  who carry the products or provide the services of interest to that purchasing pool; [0182]: seller that matches buyer’s deal requirements joins purchasing pool and bids on deal; [0191]: seller communicates via private messaging service; [0190]: the static bids may differentiate themselves by offering different items or different deal combinations; [0064]:  multiple static bids; [0055]: predefined set of sellers able to bid; [0024]: price; [0048]); 
receiving response data associated with the cost estimate from the second user (Sinsheimer, [0081]: receiving seller acceptance of proposed deal; [0061]: seller accepts all criteria of buyers deal; [0192]: seller bid or reject deal; [0024]: price); 
generating a ranking of the second user with respect to a plurality of other users based at least in part on the response data and historical data associated with 
Sinsheimer teaches hosting an auction but does not explicitly teach: 
method for reducing spikes in bandwidth and network resource consumption…
However, Rubinstein teaches that it is known to include:
method for reducing spikes in bandwidth and network resource consumption… (Rubinstein, [0026]: reduce number of bids resulting in consuming less bandwidth and processing resources which improves browser performance).
The motivation to combine Sinsheimer and Rubinstein is the same as set forth above in claim 1. 
Claim 21 is substantially similar to claim 8 and is rejected under similar grounds. Claim 21 recites additional features such as a first user device and second user device as taught by Sinsheimer ([0042]: users are able to interact with the system using mobile devices).
  


Regarding claims 9 and 24 
Sinsheimer and Rubinstein teach the computer-implemented method of claim 8, wherein the cost estimate is a first cost estimate and the response data is first response data, and further comprising (Sinsheimer, [0055]: predefined set of sellers able to bid; [0081]: seller acceptance; [0145]: multiple sellers bid): 
receiving a response from a third user to fulfill the request; generating, based at least in part on the data, a second cost estimate associated with the third user, the second cost estimate including a cost for the third user to fulfill the request; receiving second response data associated with the cost estimate from the third user; and wherein ranking the second user with respect to the plurality of other users is based at least in part on the second response data (Sinsheimer, [0081]: receiving data representative of seller acceptance of the proposed deal entered by the third seller; [0098]: determining that the third registered user has won the first proposed deal; [0033]: deal listings are prioritized according to a scale of how well the parameters of a deal match the user's data; [0078]: deal initiator may be presented with the top three seller bids that meet the deal specifications and select winning bid; [0166]: rating).

Claim 24 is substantially similar to claim 9 and is rejected under similar grounds. Claim 24 recites additional features such as a second user device as taught by Sinsheimer ([0042]: users are able to interact with the system using mobile devices).
  

  
Regarding claim 10 
Sinsheimer and Rubinstein teach the computer-implemented method of claim 9, wherein the second cost estimate is different than the first cost estimate (Sinsheimer, [0145]: multiple bids; [0078]: multiple bids from low bidder and second lowest bidder).  


Regarding claims 11 and 22 
Sinsheimer and Rubinstein teach the computer-implemented method of claim 8, further comprising selecting the second user to fulfill the request based at least in part on the ranking (Sinsheimer, [0029]: buyer is deal initiator; [0078]: deal initiator may be presented with the top three seller bids that meet the deal specifications and select winning bid; [0212]: a winning bidder gets an alert (e.g. email); [0037]: generate a rating/ranking parameter to rate sellers and factored into prioritization; [0035]: rating sellers; [0033]: deal listings are prioritized according to a scale of how well the parameters of a deal match the user's data).  




Regarding claim 13 
Sinsheimer and Rubinstein teach the computer-implemented method of claim 8, wherein the response data includes an acceptance or modification to the cost estimate (Sinsheimer, [0081]: receiving seller acceptance of proposed deal; [0061]: seller accepts all criteria of buyers deal; [0192]: seller bid or reject deal).  


Regarding claim 14
Sinsheimer and Rubinstein teach the computer-implemented method of claim 8, further comprising: determining, based at least in part on the data, a time period during which the second user must accept the cost estimate (Sinsheimer, [0189]: seller can bid in auction during a designated period of time; [0060]: auction lasts until expiration).  


Claims 4-7 and 12, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Sinsheimer and Rubinstein as applied to claim 1 above, and further in view of Chatter et al. (Pub. No.: US 2007/0208630 A1, hereinafter “Chatter”).
 
Regarding claim 4 
Sinsheimer and Rubinstein teach the system of claim 3, wherein the ranking is a first ranking and the cost estimate is a first cost estimate, and the operations further comprising (Sinsheimer, [0037]: generate a rating/ranking parameter; [0035]: rating sellers; [0078]: best bids presented as top three that meet deal specs; [0144]: seller rating information; [0033]: deal listings are prioritized according to a scale): 
Sinsheimer does not teach:
determining that the number of cost estimates has not been satisfied; in response to determining that the number of cost estimates has not been satisfied, generating, based at least in part on the response data, a second cost estimate associated with the second user, the second cost estimate associated with fulfilling the request;
receiving additional response data from the second user; generating a second ranking of the one or more users including the second user based at least in part on the additional response data; 
determining that the number of cost estimates has been satisfied; and in response to determining that the number of cost estimates has been satisfied, providing the second cost estimate and the second ranking to the buyer.  
However, Chatter teaches that it is known to include: 
determining that the number of cost estimates has not been satisfied; in response to determining that the number of cost estimates has not been satisfied, generating, based at least in part on the response data, a second cost estimate associated with the second user, the second cost estimate associated with fulfilling the request; receiving additional response data from the second user; generating a second ranking of the one or more users including the second user based at least in part on the additional response data; (Chatter, [0167]: bids received after the time-out will be discarded; [0263]: discard all bids for this round and restart this round; [0178]: sellers asked to rebid against each other with consecutively successive better bids until best bidding seller wins buyer’s business; [0205]; [0029]);
determining that the number of cost estimates has been satisfied; and in response to determining that the number of cost estimates has been satisfied, providing the second cost estimate and the second ranking to the buyer; (Chatter, [0205]: compare received bids as lowest or best; [0206]:  a final best bid is ultimately obtained and best bid is communicated by the back to the corresponding buyer; [0195]: compares the information from the various sellers and then takes the better or “best” value for the buyer and requests seller to re-bid to improve value; [0178]: repeat bidding with consecutively successive better 
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of Sinsheimer and Rubinstein with Chatter to include the aforementioned limitations since such a modification would be predictable. Specifically, Sinsheimer and Rubinstein would continue to teach determining cost estimates that has been satisfied except that now cost estimates that are has not been satisfied is taught according to the teachings of Chatter. This is a predictable result of the combination. 
 







Regarding claim 5 
The combination of Sinsheimer, Rubinstein, and Chatter teaches the system of claim 4, wherein generating the second cost estimate is further Serial No.: 16/267,580 Atty Docket No.: B195-0002US_ee&HayeS*Atty/Agent: Andrew L. Eisenbergbased at least in part on response data associated with additional users other than the second user (Chatter, [0089]: sellers automatically to bid and re-bid iteratively in real-time for the buyers request; [0195]: requests seller to re-bid to improve value for buyer; [0178]: repeat bidding with consecutively successive better bids until only a single seller is left for each of the goods; [0179]: more than one of the seller that has bid).  


Regarding claim 6 
The combination of Sinsheimer, Rubinstein, and Chatter teach the system of claim 4, the operations further comprising, in response to determining that the number of cost estimates has been satisfied, selecting the second user to fulfill the request and sending an indication of the selection to the second user (Sinsheimer, [0029]: buyer is deal initiator; [0078]: deal initiator may be presented with the top three seller bids that meet the deal specifications and select winning bid; [0212]: a winning bidder gets an alert (e.g. email); [0145]: multiple sellers bid on deal).


Regarding claim 7 
The combination of Sinsheimer, Rubinstein, and Chatter teaches the system of claim 4, wherein the second cost estimate for the second user is further based at least in part on the first ranking (Sinsheimer, [0145]: multiple sellers bid; [0078]: top bids meeting deal; [0037]: ranking seller factored in for prioritization).  


Regarding claims 12, 23, and 25  
Sinsheimer and Rubinstein teach the computer-implemented method of claim 8, wherein the cost estimate is a first cost estimate and further comprising (Sinsheimer, [0055]: predefined set of sellers able to bid; [0081]: seller acceptance; [0145]: multiple sellers bid): 
generating, based at least in part on the ranking and the response data, a second cost estimate associated with the second user, the second cost estimate including a second cost for the second user to fulfill the request, the second cost different than the first cost estimate (Sinsheimer, [0145]: multiple bids; [0078]: top bids listed from low bidder and second lowest bidder); Serial No.: 16/267,580 Atty Docket No.: B195-0002US-5 _ee&HayeS* Atty/Agent: Andrew L. Eisenberg
receiving second response data associated with the second cost estimate from the second user (Sinsheimer, [0081]: receiving seller acceptance of proposed deal; [0061]: seller accepts all criteria of buyers deal; [0192]: seller bid or reject deal; [0024]: price); 
Sinsheimer and Rubinstein do not teach:
generating a re-ranking of the second user with respect to the plurality of other users based at least in part on the second response data; and sending the re-ranking to the first user.  
However, Chatter teaches that it is known to include:
generating a re-ranking of the second user with respect to the plurality of other users based at least in part on the second response data; and sending the re-ranking to the first user (Chatter, [0089]: sellers re-bid iteratively in real-time for 
Claims 23 and 25 are substantially similar to claim 12 and are rejected under similar grounds. Claims 23 and 25 recites additional features such as user devices as taught by Sinsheimer ([0042]: users are able to interact with the system using mobile devices).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is cited as Reference-U on PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                                      	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATASHA DEVI RAMPHAL whose telephone number is (571)272-2644. The examiner can normally be reached 11 AM - 7:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LATASHA D RAMPHAL/Examiner, Art Unit 3684                                                                                                                                                                                                        
/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684